Citation Nr: 1424095	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral eye disability manifested by loss of vision.



WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a video-conference hearing before the Board in August 2013 in support of his claim.  The undersigned Veterans Law Judge (VLJ) presided and a transcript of the proceeding has been associated with the claims file, so is of record.  In December 2013 the Board remanded the claim for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic right eye disability manifested by loss of vision was not shown in service and the Veteran's current bilateral eye disability is not shown to be related or attributable to his service.  


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for bilateral eye disability manifested by loss of vision.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of all five elements of the claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Ideally, VCAA notice should be provided to a claimant before the initial adjudication of the claim by the RO as the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in a January 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence he needed to submit versus the information and evidence that VA would obtain for him, so on his behalf.  The letter also provided him with the required information pertaining to the assignment of "downstream" disability ratings and effective dates, as well as the type of evidence impacting those determinations, consistent with Dingess/Hartman.  No further notice therefore is required.  

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant records concerning this claim.  Pertinent medical evidence associated with the claims file consists of the service treatment  records (STRs), post-service VA and private medical records, and the report of a March 2014 VA compensation examination the Veteran underwent on remand.  Also of record and considered in deciding this appeal is the transcript of his August 2013 videoconference hearing before the Board, along with various written statements the Veteran also provided.

Regarding the hearing, it was appropriately conducted as the presiding VLJ explained the issue on appeal and identified possible sources of evidence that may have been overlooked and that may be potentially advantageous to this claim of entitlement to service connection for bilateral eye disability.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim as mentioned also was subsequently remanded in December 2013 for further development - especially to attempt to obtain any additional pertinent evidence and to have the Veteran undergo the VA compensation examination already alluded to for a medical nexus opinion.  There is no indication that there is any further outstanding evidence pertinent to this claim that is obtainable.

Moreover, there was compliance with the December 2013 remand directives, as the AOJ appropriately attempted to obtain the additional pertinent records mentioned, including those in the possession of the Social Security Administration (SSA).  SSA responded that it did not have any such medical records since the Veteran's SSA benefits are based instead on his age, so not disability.  The AOJ also translated relevant private treatment records from Spanish into English and, as mentioned, afforded the Veteran the VA compensation examination in March 2014 for the necessary medical opinion.

The Veteran therefore has received all required assistance with his claim.

II.  Analysis

Service connection is granted for current disability resulting from a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, where the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim of entitlement to direct service connection are:  (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of relevant disease or injury; and (3) competent and credible evidence of a relationship or correlation ("nexus") between the disease or injury in service and the currently-claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, continuity of symptomatology is required where the condition noted during service is not shown to be chronic or this is legitimately questionable.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of showing continuity of symptomatology since service as an alternative means of establishing entitlement to service connection is limited to where involving those diseases specifically denoted as "chronic" under 38 C.F.R. § 3.309(a).  And none of the Veteran's diagnosed eye disabilities qualify as a chronic disease according to this VA regulation.


The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran is legally blind and has suffered from various eye disorders over the years, including glaucoma, retinal detachment, cataracts, and refractive error.  He claims that his current bilateral eye disability is the result of his military service.  His STRs show that, during his April 1952 pre-induction examination, he was noted to have had very frequent lacrimation with slight purulent discharge during the past two years that was then currently cured.  His distant vision was 20/20 and near vision was J-1 (Jaeger 1), and no then current eye abnormalities were observed.  During his subsequent August 1952 entrance examination, his distant vision again was 20/20 and near vision again was J-1 (Jaeger 1), also again with no then current eye abnormalities observed.  He began serving on active duty that same month.  In October 1952, so just 2 months later, he was seen for eye trouble in Tortuguero and initially noted to have possible conjunctivitis or blepharitis.  In a subsequent October 1952 consultation request, it was indicated that he required chronic care for bilateral blepharitis.  He was then seen for a routine consultation and prescribed sulfacetamide.  It was noted that his vision was generally 20/30 in both eyes and that he could return later for evaluation of his refraction.  During his July 1954 separation examination, his distant vision yet again was 20/20 and his near vision was again J-1 (Jaeger 1).  There was no indication of any eye abnormalities.  Additionally, although not mentioned in his STRs, he has alleged being thrown into a polluted lake during his early training in service, which he claims resulted in damage to his eyes.  


Post-service, the medical evidence shows treatment for eye disability as early as 1981 with a diagnosis of bilateral narrow angle glaucoma.  The Veteran resultantly underwent left eye trabeculectomy (glaucoma surgery) in November 1981 and a laser iridotomy of the right eye in December 1982.  In the years following that, his right eye intraocular pressure gradually increased and became uncontrolled even with him taking medications.  Consequently a right eye trabeculectomy (glaucoma surgery) also was performed in February 1990.  Progressive cataracts subsequently developed and he eventually underwent cataract extractions in both eyes.  The right eye extraction was complicated by rupture of the posterior capsule with displaced nucleus into the vitreous cavity.  A retinal specialist removed the nucleus but the Veteran developed retinal detachment for which he underwent repair surgery.  The right eye subsequently continued to deteriorate due to end-stage glaucoma and, as mentioned, he ultimately became blind in this eye.  After that, he developed a corneal ulcer with perforation and endophthalmitis that required the evisceration.  He has a prosthetic right eye.

During the March 2014 VA compensation examination performed on remand, the examiner, after evaluating the Veteran and reviewing the claims file, indicated that the Veteran's refractive error in the left eye is due to aphakia since he had cataract extraction and did not have an intraocular lens placed inside the eye.  Thus, the examiner concluded the Veteran's refractive error in this eye is secondary to cataract extraction without intraocular lens implant and was not caused or aggravated by his military service.  The examiner also indicated that the senile cataracts were not caused by or aggravated by the Veteran's military service.  

In further explanation, the examiner indicated the Veteran's main vision problem is chronic narrow angle glaucoma, treated since 1981 with glaucoma surgery in both eyes and intracapsular cataract extraction of the left eye.  The examiner explained that the chronic narrow angle glaucoma is not secondary to blepharitis and is not associated with the Veteran being thrown into a polluted lake (lagoon) during his service in 1952.  The examiner further indicated that the Veteran's chronic narrow glaucoma in both eyes, which required glaucoma surgery, and the senile cataracts that led to cataract extraction in both eyes without intraocular lens implant resulting in aphakia in both eyes, as well as the retinal detachment in the right eye, were not caused or aggravated by the Veteran's military service.  She added that the chronic narrow angle glaucoma, senile cataracts and refractive error were not secondary to conjunctivitis or blepharitis.  Similarly, the Veteran's corneal perforation of the right eye and endophthalmitis, requiring evisceration, were not caused by conjunctivitis nor blepharitis.  The examiner concluded by pointing out the Veteran had 20/20 vision when separating from service, according to his STRs.

At the outset, the Board notes that, although it was indicated during the Veteran's military pre-induction examination that he had a history very frequent lacrimation with slight purulent discharge during the previous two years, it was found to have resolved by the time of his pre-induction examination, and no eye problems or abnormalities were detected during his August 1952 entrance examination.  Consequently, his eyes are considered to have been sound on entry into service, so the Board's analysis of this claim will be limited to whether service connection is warranted based on his current eye disability being caused by or the result of his service (i.e., directly incurred during his service).  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.304.

The evidence discussed clearly shows the Veteran has significant disability involving both eyes, including blindness in his right eye.  The evidence also shows that he experienced some eye trouble in service, diagnosed as blepharitis.  However, the evidence does not show that a chronic eye disability developed during or as a consequence of his service.  In this regard, and as the VA compensation examiner pointed out, the Veteran was found to have 20/20 (i.e., completely normal) vision in both eyes during his July 1954 military separation examination, and no eye problems, defects or abnormalities were otherwise noted during that examination.

Post-service, the earliest medical evidence of eye disability dates from 1981, some 27 years after his service had concluded in 1954.  A lengthy interval of time between the conclusion of service and initial post-service manifestation of a "disability" for which service connection is now being sought is, itself, a factor against finding that the disability was incurred or aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  Also keep in mind that, regarding this notion of continuity of symptomatology since service, as already explained it does not apply in any event because the Veteran does not have a chronic disability according to 3.309(a).

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Still, ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Moreover, after reviewing the claims file and examining the Veteran personally, the March 2014 VA compensation examiner determined the Veteran's current bilateral eye disability (regardless of the specific diagnosis) was not secondary to being thrown in a polluted lake during his service - so even assuming the event occurred as alleged, also was not secondary to the blepharitis he had in service, and was not otherwise related to his service.  There is no medical opinion of record to the contrary (i.e., an opinion tending to indicate that the current eye disability is caused by or the result of his service).


The Veteran has essentially contended that he began having problems with his eyesight after being thrown in the lake during his service, and that these problems have continued up until the present.  He is competent to make this assertion since, even as a layman, he is competent to report on factual matters of which he has firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board sees that, in an October 2012 letter and while testifying during his August 2013 videoconference hearing before the Board, he indicated that he was thrown into the lake during his initial training in service; that the next morning he went to sick call; that the doctors prescribed glasses for him the same day as an infection already had caused him to lose sight, and that 4 months later he was sent to Europe with the glasses.  This testimony is patently inconsistent with his STRs, which do not show any permanent visual loss associated with the infection or inflammation of his eyelid (i.e., blepharitis) he experienced during his service; which do not indicate that he was issued any glasses at the time of the infection; and which show that his uncorrected vision was normal at time of separation from service with no mention of him wearing glasses or requiring glasses.  Accordingly, the Board does not find credible this report of him experiencing such early chronic eye trouble requiring glasses and instead credits the history relied on by the VA examiner of manifestation of chronic eye disability a number of years after service.  So the Veteran's lay testimony concerning this, although competent, is not ultimately probative because it is not also credible.  Competency of evidence differs from its credibility and ultimate weight (i.e., probative value).  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Additionally, although the Veteran no doubt sincerely believes that his current bilateral eye disability is the result of his military service, this type of eye disability at issue is not a simple condition, rather, medically complex.  So this is not a situation where his unsubstantiated lay testimony, alone, can sustain his claim; instead, there has to be supporting medical evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  And in this instance the medical evidence is not supportive of the claim, conversely, entirely against it.  Because the preponderance of the evidence is against this claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to service connection for bilateral eye disability manifested by loss of vision is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


